



Exhibit 10.2


AMENDED AND RESTATED EXECUTIVE SEVERANCE AND
CHANGE IN CONTROL AGREEMENT


AMENDED AND RESTATED AGREEMENT (this “Agreement”) by and between Spok Holdings,
Inc., a Delaware corporation (the “Company”) and ________ (the “Executive”)
dated as of April ____, 2017 (the “Effective Date”). This Agreement amends and
restates an agreement by and between the Company and Executive dated May 5, 2011
(the “Prior Agreement”) which is hereby superseded and replaced in its entirety
with this Agreement.
WHEREAS, the Executive is currently an employee of the Company;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of the Executive in the Executive’s assigned duties
without distraction in the face of potentially disturbing circumstances arising
from any future reductions-in-force of employees at the Company and any possible
Change in Control of the Company; and
WHEREAS, the Board has concluded that the interests of the Company described
above can be best satisfied by agreeing to make certain payments to the
Executive if the Executive’s employment terminates in certain circumstances
either before or following a Change in Control as set forth in and subject to
the terms and conditions of this Agreement;
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.
Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest and (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, in each case as
determined by the Committee.
“Cause” shall mean (A) dishonesty of a material nature that relates to the
performance of services for the Company by the Executive; (B) criminal conduct
(other than minor infractions and traffic violations) that relates to the
performance of services under for the Company by the Executive; (C) the
Executive’s willfully breaching or failing to perform his duties as an employee
of the Company (other than any such failure resulting from the Executive having
a Disability), within a reasonable period of time after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties; or (D) the willful
engaging by the Executive in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise. No act or failure to act on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that such
action or omission was in the reasonable best interests of the Company.
“Change in Control” shall mean and includes each of the following:
(i) A transaction or series of transactions (other than an offering of shares of
common stock of the Company (“Common Stock”) to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or
(ii) During any period of two consecutive years during the term of this
Agreement, individuals who, at the beginning of such period, constitute the
Board together with any new Director(s) (other than a Director designated by a
person who shall have entered into an agreement with the Company to effect a
transaction described in clause (i) above or clause (iii) below) whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the Directors then still in office
who either were Directors at the beginning of the two-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or





--------------------------------------------------------------------------------





(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(a)Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(b)After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(iv) The Company’s stockholders approve a liquidation or dissolution of the
Company.
In addition, the transaction or event described in subsection (i), (ii), (iii)
or (iv) with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5)
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Disability” shall mean a condition or circumstance such that the Executive has
become totally and permanently disabled as defined or described in the Company’s
long term disability benefit plan applicable to executive officers as in effect
at the time the Executive’s disability is incurred.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Good Reason” shall mean, without the Executive’s express written consent, any
of the following, unless such act or failure to act is corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof:
(i)    the Executive is removed from the Executive’s position as was in effect
prior to the Change in Control for any reason other than (A) by reason of death,
Disability or voluntary resignation or (B) for Cause; provided that such action
results in a material diminution of Executive’s authority, duties or
responsibilities;
(ii)    the Executive is assigned any duties inconsistent in a material respect
with the Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as in effect immediately
prior to the Change in Control if such assignment results in a material
diminution in such position, authority, duties or responsibilities;
(iii)    the Company materially breaches any agreement under which the Executive
provides services;
(iv)    the Executive’s annual base salary or annual bonus opportunity as in
effect immediately prior to the Change in Control (or thereafter if higher) is
reduced (except for across-the-board reductions similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company); provided such reduction is a material diminution of Executive’s
base compensation or a material breach of any agreement under which the
Executive provides services;
(v)    the failure by the Company to continue to provide the Executive with
benefits at least as favorable in the aggregate as those enjoyed by the
Executive under the Company’s pension, life insurance, medical, health and
accident, disability, travel, deferred compensation and savings plans in which
the Executive was participating at the time of the Change in Control, the taking
of any action by the Company that would directly or indirectly materially reduce
such benefits in the aggregate or deprive the Executive of any material fringe
benefit enjoyed by the Executive at the time of the Change in Control unless
such material fringe benefit is replaced with a comparable benefit, or the
failure by the





--------------------------------------------------------------------------------





Company to continue to provide the Executive with the number of paid vacation
days to which the Executive is entitled; provided such reduction in benefits and
compensation is material;
(vi)    the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 10 hereof;
(vii)     any relocation of the Executive’s principal place of business as of
the date immediately preceding a Change in Control or thereafter that, in order
to maintain the same commuting distance, would require him to relocate his
principal residence by more than fifty (50) miles; or
(viii)    any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 5(b) hereof, which termination for purposes of this Agreement shall be
ineffective.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason unless the Executive shall have delivered a Notice
of Termination stating that the Executive intends to terminate employment for
Good Reason within thirty (30) days, and such Termination must occur within
seventy five (75) days, of the Executive’s having actual knowledge of the
initial occurrence of one or more of such events, provided, in each such event,
the Company fails to cure within thirty (30) days of receipt of such Notice of
Termination. For purposes of this Agreement, any good faith determination of
“Good Reason” or good faith determination of the Company’s failure to cure
within the thirty (30) day period made by the Executive shall be conclusive.
“Person” shall have the meaning set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company and
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a subsidiary of the Company.
“Section 409A Penalties” shall have the meaning set forth in Section 15 of this
Agreement.
“Specified Employee” shall mean any person described in Section 409A(a)(2)(B)(i)
of the Code and Treasury Regulation Section 1.409A-1(i) as determined from time
to time by the Company in its discretion.
“Termination of Employment” shall mean and be interpreted in a manner consistent
with the definition of “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Code and Treasury Regulation Section 1.409A-1(h). The
Company retains the right and discretion to specify, and may specify, whether a
Termination of Employment occurs for individuals providing services to the
Company immediately prior to an asset purchase transaction in which the Company
is the seller, who provide services to a buyer after and in connection with such
asset purchase transaction; provided, such specification is made in accordance
with the requirements of Treasury Regulation Section 1.409A-1(h)(4).
2.
Term of Agreement. The term of this Agreement will commence as of the date
hereof (the “Effective Date”) and shall continue in effect until December 31,
2020 (the “Initial Term”). On December 31, 2020 and on each subsequent
anniversary thereafter, this Agreement shall automatically renew and extend for
a period of 12 months (each such 12-month period being a “Renewal Term”) unless
written notice of non-renewal is delivered from either party to the other not
less than 60 days prior to the expiration of the then-existing Initial Term or
Renewal Term. Notwithstanding the foregoing, upon the occurrence of a Change in
Control during the term of this Agreement, this Agreement shall continue in
effect for a period of two years from the date of such Change in Control, unless
sooner terminated as hereinafter provided.

3.
Termination Prior to any Changes in Control.

(a)Termination Without Cause. Upon a Termination of Employment of the Executive
during the term of this Agreement by the Company without Cause prior to any
Change in Control, the Executive shall be entitled to the benefits provided in
Section 4 hereof. If Executive is terminated for Cause during the term of this
Agreement whether before or after any Change in Control, Executive shall have no
rights or benefits hereunder.
(b)Notice of Termination. Prior to any Change in Control, the Company may
effectuate a Termination of Employment of Executive without Cause upon ten (10)
days written notice, or for Cause upon immediate written notice, in either case
delivered to Executive by hand or in accordance with Section 11 hereof.





--------------------------------------------------------------------------------





(c)Date of Termination. In the event of Executive’s Termination of Employment by
the Company prior to any Change in Control, Executive’s last day of employment
shall be the date set forth in the written notice delivered to Executive by the
Company pursuant to Section 3(b) hereof.
4.Compensation upon Termination Without Cause Prior to any Change in Control;
Release. Prior to any Change in Control, upon Termination of Employment of the
Executive by the Company without Cause (other than because of death or
Disability) during the term of this Agreement, in lieu of any severance benefits
Executive would otherwise be eligible to receive under any employment agreement
or arrangement with the Company or under the Company’s severance plan, if any,
the Executive shall be entitled to the following benefits and payments, subject
to Executive signing, within 45 days after the date of Executive’s Termination
of Employment, and not revoking a release of claims in favor of the Company and
its Affiliates in form and substance reasonably acceptable to the Company (a
“Release”);
(a)Continuation of Executive’s base salary payable in accordance with the
Company’s ordinary payroll practices for a period of twenty-six (26) weeks plus
two (2) additional weeks for each year of continuous service by Executive with
the Company and its Affiliates or predecessor entities for up to a maximum of
fifty two (52) weeks (the “Severance Period”) commencing on the Date of
Termination; and
(b)Payment in accordance with the Company’s ordinary payroll practices of the
product of the (i) Executive’s Eligible Annual Bonus, multiplied by (ii) a
fraction the numerator of which shall be the number of days from January 1 of
the year of Termination of Employment to the date of termination, inclusive, and
the denominator which shall be 365, at the time annual bonuses are paid under
the Company’s short term incentive plan for such year (the “STIP”) but in any
event no later than March 15 of the year following the year of termination. The
“Eligible Annual Bonus” for Executive shall be determined by the Company in good
faith based upon the Company’s actual performance during the full year in which
Executive’s Termination of Employment occurred and the enumerated performance
targets established by the Company under the STIP for the Executive; and
(c)Subject to Executive’s continued compliance with Section 8 hereof and the
limitation in Section 13, life, accident and health insurance benefits
substantially similar to those that the Executive was receiving immediately
prior to the notice of termination until the earlier to occur of (i) the end of
the Severance Period or (ii) such time as the Executive is covered by comparable
programs of a subsequent employer. Notwithstanding the foregoing, if the Company
determines that providing such coverage would result in a violation of law or
the Company incurring an excise tax, then in lieu of providing such life,
accident and health insurance benefits, the Company shall pay Employee a monthly
amount equal to the premium amounts the Company would have paid to provide such
continued benefits.
5.Termination Following Change in Control.
(a)Termination Without Cause or for Good Reason. If a Change in Control shall
have occurred, upon a Termination of Employment during the term of this
Agreement by the Company without Cause, or by the Executive for Good Reason, the
Executive shall be entitled to the benefits provided in Section 6 hereof.
(b)Notice of Termination. Following a Change in Control, any purported
Termination of Employment by the Company or by the Executive shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 hereof. For purposes of this Agreement after a Change
in Control, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and shall specify the Date of Termination. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company under this Agreement or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights under this Agreement.
(c)Date of Termination. Following a Change in Control, “Date of Termination”
shall mean the date specified in the Notice of Termination, which shall not be
less than thirty (30) nor more than sixty (60) days from the date such Notice of
Termination is given, (except for a termination pursuant to paragraph (vi) of
the definition of Good Reason, in which event the date upon which any succession
referred to therein becomes effective shall be deemed the Date of Termination,
or a Termination of Employment by the Company for Cause, in which event the date
such notice is received shall be the Date of Termination).





--------------------------------------------------------------------------------





6.Compensation upon Termination without Cause or for Good Reason Following a
Change in Control; Release. Following a Change in Control, upon any Termination
of Employment of the Executive by the Company without Cause (other than because
of death or Disability), or any Termination of Employment by the Executive for
Good Reason, in any case, during the term of this Agreement, in lieu of any
severance benefits Executive would otherwise be eligible to receive under any
employment agreement or arrangement with the Company or under the Company’s
severance plan, if any, as in effect immediately prior to the Change in Control,
the Executive shall be entitled to the following benefits and payments, subject
to Executive signing, within 45 days after the Date of Termination, and not
revoking, a Release:
(a)A cash lump sum payment (payable within ten (10) days of the Date of
Termination) of full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given or, if higher, at the rate
in effect immediately prior to the reduction giving rise (pursuant to clause
(iv) of the definition of Good Reason) to such termination, plus all other
amounts to which the Executive is entitled under any other compensation or
benefit plan of the Company at the time such payments are due under the terms of
such plans; and
(b)A cash lump sum payment (payable within ten (10) days of the Date of
Termination) equal to the sum of the Final Salary and the Target Bonus. “Final
Salary” means the Executive’s annual base salary as in effect on the Date of
Termination or, if higher, the Executive’s annual base salary in effect
immediately prior to the reduction giving rise (pursuant to clause (iv) of the
definition of Good Reason) to such termination. “Target Bonus” means 100% of the
targeted cash bonus Executive would be entitled to receive if he (and, if
applicable, the Company) were to achieve all of the enumerated performance
targets established by the Company under the STIP for the Executive during the
year in which the Date of Termination occurs; and
(c)A cash lump sum payment payable within ten (10) days of the Date of
Termination equal to the product of (i) the Executive’s Final Salary, multiplied
(ii) by a fraction the numerator of which shall be the sum of (x) twenty six
(26) plus the (y) product of two (2) multiplied by the number of years of
continuous service by Executive with the Company and its Affiliates or
predecessor entities up to a maximum of thirteen (13) years, and the denominator
of which shall be fifty-two (52); and
(d)Subject to the Executive’s continued compliance with Section 8 hereof and the
limitation in Section 13, life, accident and health insurance benefits
substantially similar to those that the Executive was receiving immediately
prior to the Change in Control (or thereafter, if higher) until the earlier to
occur of (i) the 18 month anniversary of the Date of Termination or (ii) such
time as the Executive is covered by comparable programs of a subsequent
employer. Notwithstanding the foregoing, if the Company determines that
providing such coverage would result in a violation of law or the Company
incurring an excise tax, then in lieu of providing such life, accident and
health insurance benefits, the Company shall pay Employee a monthly amount equal
to the premium amounts the Company would have paid to provide such continued
benefits. Benefits otherwise receivable by the Executive pursuant to this
Section 6(d) shall be reduced to the extent comparable benefits are actually
received during the 18 month period following termination, and any such benefits
actually received by the Executive shall be reported to the Company.
(e)In addition to all other amounts payable under this Section 6, the Executive
shall be entitled to receive all benefits payable under any other plan or
agreement relating to retirement benefits (if any) (including plans or
agreements of any successor following a Change in Control) in accordance with
the terms of such plan or agreement; provided that, to the extent permitted by
applicable law, the Executive shall be credited under such plans or agreements
(including plans and agreements of any successor) with one year additional
service with the Company after the Date of Termination for all purposes,
including vesting, eligibility and benefit accrual; provided that if the benefit
attributable to such service cannot be paid from a tax-qualified plan of the
Company, such benefit shall be provided as an additional benefit (before
offsets) under any supplemental executive retirement plan or restoration-type
plan in which the Executive participates, and if the Executive participates in
no such plan, such benefit shall be paid in a cash lump sum (payable within ten
days of the Date of Termination); and provided further that in no event shall
such benefit be duplicated under two or more arrangements.





--------------------------------------------------------------------------------





7.Full Settlement; Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set‑off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others. The Executive shall not be required to mitigate the amount
of any payment or benefit provided for in Section 4 or Section 6 hereof by
seeking other employment or otherwise, nor (except as specifically provided in
Section 4 or Section 6 hereof) shall the amount of any payment or benefit
provided for in Section 4 or Section 6 hereof be reduced by any compensation
earned by the Executive as the result of employment by another employer or by
retirement benefits after the Date of Termination, or otherwise.
8.Confidential Information; Non-Solicitation; Non-Competition. The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret,
proprietary, or confidential materials, knowledge, data or any other information
relating to the Company or any of its affiliated companies, and their respective
businesses (“Confidential Information”), which shall have been obtained by the
Executive during the Executive’s employment by the Company or any of its
affiliated companies and that shall not have been or now or hereafter have
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement). During the term of this
Agreement and (a) for a period of three years thereafter with respect to
Confidential Information that does not include trade secrets, and (b) any time
thereafter with respect to Confidential Information that does include trade
secrets, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any Confidential Information to anyone other than the Company and those
designated by it.
In addition, the Executive shall not, at any time during the term of this
Agreement and for a period of two (2) years thereafter, (a) engage or become
interested as an owner (other than as an owner of less than five percent (5%) of
the stock of a publicly owned company), stockholder, partner, director, officer,
employee (in an executive capacity), consultant or otherwise in any business
that is competitive with any business conducted by the Company or any of its
affiliated companies during the term of this Agreement or as of the Date of
Termination, as applicable, or (b) recruit, solicit for employment, hire or
engage any employee or consultant of the Company or any person who was an
employee or consultant of the Company within two (2) years prior to the Date of
Termination. The Executive acknowledges that these provisions are necessary for
the Company’s protection and are not unreasonable, since he would be able to
obtain employment with companies whose businesses are not competitive with those
of the Company and its affiliated companies and would be able to recruit and
hire personnel other than employees of the Company. The duration and the scope
of these restrictions on the Executive’s activities are divisible, so that if
any provision of this paragraph is held or deemed to be invalid, that provision
shall be automatically modified to the extent necessary to make it valid.
9.
Remedies. The Executive acknowledges that a violation or attempted violation on
the Executive’s part of Section 8 will cause irreparable damage to the Company,
and the Executive therefore agrees that the Company shall be entitled as a
matter of right to an injunction, out of any court of competent jurisdiction,
restraining any violation or further violation of such promises by the Executive
or the Executive’s employees, partners or agents. The Executive agrees that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company may have under law or equity.

10.Successors; Binding Agreement.
(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business and/or assets that assumes and agrees to perform this Agreement
by operation of law, or otherwise. Prior to a Change in Control, the term
“Company” shall also mean any Affiliate of the Company to which the Executive
may be transferred and the Company shall cause such successor employer to be
considered the “Company” and to be bound by the terms of this Agreement and this
Agreement shall be amended to so provide. Following a Change in Control the term
“Company” shall not mean any Affiliate of the Company to which Executive may be
transferred unless Executive shall have previously approved of such transfer in
writing, in which case the Company shall cause such successor employer to be
considered the “Company” and to be bound by the terms of this Agreement and this
Agreement shall be amended to so provide. Failure of the Company to obtain an
assumption and agreement as described in this Section 10(a) prior to the
effective date of a succession shall be a breach of this Agreement and shall
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to under this Agreement if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change in Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination.





--------------------------------------------------------------------------------





(b)This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, if there is no such designee, to the Executive’s
estate.
11.    Notices. Any notice, request, instruction or other document given under
this Agreement shall be in writing and shall be addressed and delivered, in the
case of the Company, to the Secretary of the Company at the principal office of
the Company and, in the case of the Executive, to the Executive’s address as
shown in the records of the Company or to such other address as may be
designated in writing by either party.
12.    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
13.    In-Kind Benefits and Reimbursements. In-kind benefits and reimbursements
provided under this Agreement during any tax year of the Executive shall not
affect in-kind benefits or reimbursements to be provided in any other tax year
of the Executive, provided, however that the foregoing shall not apply to any
applicable limits on amounts that may be reimbursed for medical expenses
referred to in Section 105(b) of the Code and are not subject to liquidation or
exchange for another benefit. Notwithstanding any other provision of this
Agreement, reimbursement requests must be timely submitted by the Executive and,
if timely submitted, reimbursements must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred. In no event shall the Employee be entitled to any reimbursement
payments after the last day of Employee’s taxable year following the taxable
year in which the expense was incurred. This paragraph shall only apply to
in-kind benefits and reimbursements that would result in taxable compensation
income to the Employee.
14.    Claw-back Policy. Executive acknowledges that Executive’s incentive
compensation payments under this Agreement are and shall be subject to and, when
and to the extent applicable, governed by the Company’s compensation claw-back
policy, as adopted by the Board and in effect as of or prior to the Executive’s
Date of Termination, and that the Company may offset any payments hereunder
against amounts owing or recoupable under the claw-back policy, as determined by
the Board.
15.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
16.    Governing Law; Avoidance of Section 409A Penalty; Separate Payments. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the conflict of laws provisions thereof.
Notwithstanding any other provision of this Agreement, in the event of a payment
to be made, or a benefit to be provided, pursuant to this Agreement based upon
Executive’s Termination of Employment at a time when the Executive is determined
to be a Specified Employee by the Company in its sole discretion and such
payment or provision of such benefit is not exempt or otherwise permitted under
Section 409A of the Code without the imposition of Section 409A Penalties, such
payment shall not be made, and such benefit shall not be provided, before the
date which is six (6) months and one day after the Executive’s Termination of
Employment. All payments or benefits delayed pursuant to this Section shall be
aggregated into one lump sum payment following the first day of the seventh
month after Executive’s Termination of Employment in accordance with the
Company’s normal payroll practices.
This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (a) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (b) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties. In
no event shall the Company be required to provide a tax gross-up payment to
Executive with respect to Section 409A Penalties.
For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
the Executive may be eligible to receive under this Agreement shall be treated
as a separate and distinct payment.





--------------------------------------------------------------------------------





11.
Validity. If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

12.Counterparts. This Agreement may be signed in several counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
13.Arbitration. Except as otherwise provided in Section 9 hereof, the parties
agree that any dispute, claim, or controversy based on common law, equity, or
any federal, state, or local statute, ordinance, or regulation (other than
workers’ compensation claims) arising out of or relating in any way to this
Agreement, its termination or any Termination of Employment, including whether
such dispute is arbitrable, shall be settled by arbitration. This agreement to
arbitrate includes but is not limited to all claims for any form of illegal
discrimination, improper or unfair treatment or dismissal, and all tort claims.
The Executive shall still have a right to file a discrimination charge with a
federal or state agency, but the final resolution of any discrimination claim
shall be submitted to arbitration instead of a court or jury. The arbitration
proceeding shall be conducted under the employment dispute resolution
arbitration rules of the American Arbitration Association in effect at the time
a demand for arbitration under the rules is made. The decision of the
arbitrator(s), including determination of the amount of any damages suffered,
shall be exclusive, final, and binding on all parties, their heirs, executors,
administrators, successors and assigns.
14.Status Prior to Change in Control. Nothing contained in this Agreement shall
impair or interfere in any way with the Executive’s right to terminate
employment or the right of the Company to terminate the Executive’s employment
with or without Cause prior to a Change in Control. Nothing contained in this
Agreement shall be construed as a contract of employment between the Company and
the Executive.
15.Legal Fees. The Company shall pay the Executive’s reasonable legal fees and
expenses that may be incurred by the Executive in contesting or disputing any
Termination of Employment following a Change in Control or in seeking to obtain
or enforce any of Executive rights or benefits provided by this Agreement, if
the Executive is the prevailing party in connection with any such dispute. This
Section 21 shall not apply to any action or proceeding instituted by the Company
to enforce Section 8 of this Agreement or to seek the remedies afforded to the
Company in Section 9 of this Agreement.
16.Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter herein and supersedes any prior
agreements between the Company and the Executive regarding the subject matter
hereof, including the Prior Agreement. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
Spok Holdings, Inc.
By:    _____________________
Vincent D. Kelly
CEO


Executive
______________________
[NAME]



